Citation Nr: 1205157	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-43 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, status post meniscal tear repair.

2.  Entitlement to service connection for residuals of dental trauma to six upper teeth, right and left.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran failed to report, without explanation, for a hearing before a member of the Board.  He has not requested that the hearing be rescheduled.  Therefore, the claims will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.700.  


FINDINGS OF FACT

1.  Surgical scars of the knees were found on the service entrance examination and underwent no increase in severity during or as a result of service.

2.  No other disability of either knee has been present during the pendency of the claims.

2.  The Veteran has hot and cold sensitivity of six upper teeth, right and left, due to dental trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral knee disability, status post meniscal tear repair, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Sensitivity of six upper teeth, status post cosmetic porcelain repair, right and left, is attributable to dental trauma in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In September 2007, VA provided the Veteran with fully adequate VCAA notice, to include notice of how VA determines disability ratings and assigns effective dates.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  All relevant medical records have been obtained and associated with the claims files.  The Veteran has been afforded VA medical examinations.  The Board has reviewed the examination reports and finds that they are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board will address the merits of the claims.

II.  Entitlement to Service Connection

The Veteran seeks service connection for bilateral knee disability, status post meniscal tear repair, and residuals of dental trauma manifested by sensitivity to the six upper teeth, right and left.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161. 38 C.F.R. § 3.381.  The RO granted the Veteran entitlement to VA dental treatment in a May 2008 rating decision.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Knee Disability

The Veteran argues that service connection for bilateral knee disability is warranted because he had a preexisting knee condition that was aggravated by active military service.  

Report of service enlistment examination dated in February 2003 reflects normal clinical evaluation of the lower extremities.  Surgical scars of both knees were noted.  By history, the Veteran had bilateral meniscectomy in April 1999.  The examiner remarked that the Veteran had had prior knee surgery bilaterally, times 2-and that there was no difficulty with any part of the ortho-neuro exam.  The Veteran denied swollen or painful joints, and knee trouble (e.g.., locking, giving out, pain or ligament injury, etc.).

Private treatment notes associated with the service treatment records shows that the Veteran obtained from his private physician a note dated in February 2003 indicating that he had had arthroscopic surgery of both knees.  It was noted that there was some mild damage to the articular surfaces in the right knee lateral compartment, but the left knee looked normal, he was normally active to include with sports without difficulty, he had full range of motion, and could squat.  Knees were stable.

Service treatment records reflect that the Veteran presented in June 2003 with a complaint of bilateral knee pain for the past 5 years.  There were normal gait, no joint line tenderness, and intact ligaments.  Drawer, McMurray's, and Lachman's tests were negative.  There was no swelling, redness, or effusion.  The Veteran was returned to full duty and given physical therapy exercises.

Service treatment records reflect that the Veteran presented in May 2006 complaining that his right knee collapsed while playing soccer.  By history, he had a knee injury in high school.  The assessment included bilateral knee pain.

The Veteran was separated from service in April 2007 and filed his claim VA compensation in September 2007, reporting that his knees were worsened in service.

Report of VA examination dated in October 2007 reflects that the Veteran complained of bilateral knee pain-specifically, his right knee aches with bending and pops, and his left knee pops when running in a circle.  He reported effusion of both knees and treatment in service.  He further reported that his condition had progressively worsened.  The Veteran reported giving way of the right knee; he also reported effusion 1 to 2 times monthly of each knee, and bilateral weakness.  The Veteran indicated that he self-treats with Ibuprofen.  Objectively, his gait was normal.  There was normal muscle mass and strength in all extremities.  There was no instability, locking, dislocation, subluxation, swelling, heat, or redness.  There was crepitus of each knee.  No patellar or meniscus abnormality was found.  The bilateral range of motion was from 0 to 140 degrees without pain on both active and passive range of motion, with no additional loss of range on repetitive use.  X-rays showed normal knees.  The diagnosis was "Normal bilateral knees."

VA treatment records dated since 2007 reflect complaints of bilateral knee pain.  It was noted in September 2009 that the Veteran was attempting to reenlist in the US Marine Corps.  He verbalized feeling well and denied any acute problems.  A medical history of knee arthralgia was noted.  Review of systems was negative for findings of knee abnormality.  It was noted that the Veteran could squat, and that he had no edema, and good range of motion, tone and strength in the extremities.

The Board has carefully reviewed the evidence and determined that the preponderance of the evidence is against service connection for bilateral knee disability.

First, the Board notes that surgical scars of the knees were found on the entrance examination.  There is no contention on the Veteran's part or any evidence suggesting that the scars increased in severity during or as a result of the Veteran's active service.  With respect to any other knee disability, finds that the Veteran was accepted into service in sound condition.  Although enlistment examination report acknowledges that the Veteran had prior knee arthroscopic surgery, clinical evaluation was normal and the Veteran denied any knee problems on the history portion of that examination.  Therefore, the presumption of soundness applies.

Second, the Board notes that although competent and credible evidence has been presented showing that the Veteran was seen for bilateral knee pain in service and bilateral knee pain since service discharge, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Report of VA examination dated in May 2008 reflects a diagnosis of normal knees.  X-rays of each knee were normal; arthritis was not shown.  Likewise, post service VA treatment records are silent for the presence of any underlying pathology to account for the Veteran's report of bilateral knee pain and notably, in 2008, the Veteran denied acute medical problems and indicated he was attempting to reenlist in the Marine Corps.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges that the Veteran is competent to report his symptoms, but as a lay person he is not competent to link his pain to a disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the instant case, the more probative evidence of record shows that the Veteran has not had a diagnosed disability of either knee during the pendency of the claims.  The Board acknowledges a notation of osteoarthritis in service, but this appears predicated on the medical history of pain given by the Veteran.  There was no X-ray evidence of arthritis at that time.  Current X-rays disclosed no evidence of arthritis or any other abnormality.  The 2008 VA examination finding for no arthritis is more probative than the in-service notation of osteoarthritis because the 2008 finding was predicated on an X-ray study of the knees, rather than surmise.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral knee disability.  A current disability is not shown and pain alone is not a disability for VA compensation purposes.  

Accordingly, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Residuals of Dental Trauma

The record shows that the Veteran sustained dental trauma in service.  Service treatment records show that the Veteran was seen for chipped teeth in service, cosmetically repaired.

Report of VA examination dated in October 2007 reflects a history of multiple chipped teeth sustained during combat training, which were repaired at Camp Pendleton (porcelain cosmetic repair).  The Veteran complained of hot/cold sensitivity of his teeth.  He denied medication, hospitalization, surgery, effect on occupation, and effect on activities of daily living.  The examiner found no functional impairment due to loss of motion or masticatory function.  There were no missing teeth.  Masticatory surface was replaced with porcelain on 6 teeth.  There was no limitation of interincisal range of motion, or bone loss of the mandible, maxilla, or hard palate.  The diagnosis was multiple chipped teeth status post cosmetic repair with porcelain.

The Veteran reported in January 2009 that he had extreme sensitivity to six upper teeth from his lower jaw and teeth slamming into his upper teeth.

A January 2010 letter from J.S, Commanding Officer, of the US Marine Corps, Receiving Company, indicates that the Veteran chipped teeth when his face struck another Marine's head during a grappling match.  The Veteran's teeth were repaired by a dentist at the base.

Having reviewed the evidence of record, the Board finds that the Veteran is entitled to service connection for sensitivity to hot and cold as a residual of dental trauma to six upper teeth, right and left.

The Veteran is both competent and credible in his report of teeth sensitivity to hot and cold.  His statements are highly probative.  This, in the absence of any evidence suggesting that the Veteran does not have teeth sensitivity due to dental trauma sustained in service, weighs in favor of the claim.  Accordingly, service connection is warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral knee disability is denied.

Service connection for sensitivity to hot and cold as a residual of dental trauma to six upper teeth, right and left, is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


